Citation Nr: 0300574	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  97-04 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1965 to July 
1968.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the veteran's claim of entitlement to 
service connection for PTSD.  He subsequently perfected a 
timely appeal regarding that issue.  During that stage of 
the appeal, the RO issued a Statement of the Case (SOC) in 
November 1996 and a Supplemental Statement of the Case 
(SSOC) in September 1997.  

In September 1998, the Board remanded this case to the RO 
for additional evidentiary development.  As will be 
discussed in greater detail, the requested development was 
completed to the extent necessary under the circumstances.  
Thereafter, in April 2001, the RO issued an SSOC in which 
it continued to deny the veteran's claim of entitlement to 
service connection for PTSD.

The Board notes that the RO failed to issue an SSOC after 
the veteran's accredited representative submitted 
additional documentary evidence in December 2001, even 
though that evidence was relevant to the veteran's PTSD 
claim.  Under previous law, any additional evidence 
received by the RO prior to the certification of the 
appeal had to be reviewed, and, if the benefits sought on 
appeal were not granted, the RO was required to issue an 
SSOC, unless that evidence was accompanied by a signed 
waiver of initial consideration by the AOJ.  38 C.F.R. § 
20.1304(c) (2002).  However, effective February 22, 2002, 
the provisions of paragraph (c) of 38 C.F.R. § 20.1304 
were removed, so as to provide that such a waiver is no 
longer necessary for the Board to consider such evidence 
in the first instance.  See 67 Fed. Reg. 3,099 (Jan. 23, 
2002) (codified at 38 C.F.R. §§ 19.31, 1937, 20.1304).  In 
any event, as will be discussed in greater detail below, 
the Board finds that the evidence of record is sufficient 
to support a grant of the veteran's claim of entitlement 
to service connection for PTSD.  Thus, the veteran will 
not be prejudiced by the our proceeding to consider this 
evidence in the first instance.  See also Bernard v. 
Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  There is credible supporting evidence that the 
veteran's claimed in-service stressors actually occurred. 

2.  The record establishes that the veteran has a 
diagnosis of PTSD.

3.  There is an approximate balance of positive and 
negative evidence as to the issue of whether the diagnosis 
of PTSD has been causally related to the veteran's 
verified in-service stressors.


CONCLUSION OF LAW

Giving the veteran the benefit of the doubt, service 
connection for PTSD is warranted.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters - VCAA

During the pendency of this appeal, the President signed 
into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), 
which substantially amended the provisions of chapter 51 
of title 38 of the United States Code and, among other 
things, eliminated the requirement of a well-grounded 
claim and enhanced the assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C.A. § 5103 (West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.103(a) (2002).  Recent changes 
in law have amended the requirements as to VA's 
development efforts in this, and other pending cases, 
modifying and clarifying VA's duty to assist a claimant in 
evidentiary development.  See VCAA, supra.  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)). 

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The Court has 
held that the entire VCAA potentially affects claims 
pending on or filed after the date of enactment (as well 
as certain claims that were finally denied during the 
period from July 14, 1999, to November 9, 2000).  See 
generally Holliday v. Principi, supra; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before 
the VCAA, but were pending in Court at the time of its 
enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of 
the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of 
the Board entered before the enactment date of the VCAA, 
and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that 
Dyment "was plainly correct"). 

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated 
that it was not deciding that question at this time.  In 
this regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 
27, 2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received 
by VA on or after November 9, 2000, the VCAA's enactment 
date, as well as to any claim filed before that date but 
not decided by VA as of that date."  66 Fed. Reg. 45,629 
(Aug. 29, 2001).  Precedent opinions of the chief legal 
officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 
7104(c) (West Supp. 2002).  Therefore, for purposes of the 
present case, the Board will assume that the VCAA is 
applicable to claims or appeals pending before the RO or 
the Board on the date of its enactment. 

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether further remand to the RO 
or other development is necessary in order to assure 
compliance with the new legislation.  We note that the 
development of medical evidence appears to be complete.  
By virtue of the SOC issued in November 1996, the SSOC's 
issued in September 1997 and April 2001, and the text of 
the September 1995 and January 1998 letters to the 
veteran, the Board believes that the appellant has been 
given ample notice of the information and/or medical 
evidence necessary to substantiate his claim.  Likewise, 
he has also been given notice that VA has a duty to assist 
him in obtaining any evidence that may be relevant to this 
appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (noting that VA must communicate with claimants as 
to the evidentiary development requirements of the VCAA).  
In this regard, the Board notes the text of the September 
1995 letter in which the RO advised the veteran that VA 
would assist him by obtaining medical records and other 
evidence that he adequately identifies.  

It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  The Board believes that the 
RO has obtained all relevant medical records that the 
veteran sufficiently identified.  Furthermore, the RO 
provided the veteran with a VA PTSD examination.  

In summary, we find that VA has satisfied its duty to 
assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the new VCAA.  38 U.S.C.A. 
§ 5107(a) (West 1991); Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-98 (2000) (now codified as amended at 38 
U.S.C. §§ 5103 and 5103A (West Supp. 2002)).  The Board 
therefore finds that no useful purpose would be served in 
undertaking more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with 
no benefit flowing to the appellant.  The Court has held 
that such remands are to be avoided.  See Winters v. West, 
12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. 
Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to 
remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).  Similarly, as no other 
obtainable evidence has been indicated by the veteran, 
development by the Board would serve no useful purpose.  
For the same reasons, the Board concludes that any defect 
in meeting the technical requirements of the VCAA is 
nonprejudicial and harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 
(2000); VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified 
as amended at 38 U.S.C. § 5107(b) (West Supp. 2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court held that a veteran need only demonstrate that there 
is an "approximate balance of positive and negative 
evidence" in order to prevail.  The Court has also stated, 
"It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Entitlement to service connection for PTSD

The veteran is seeking service connection for PTSD.  He 
essentially contends that he suffers from PTSD as a result 
of his service in Company A of the 588th Engineer Battalion 
in Vietnam.  He has also identified several specific in-
service stressors that he believes led to his PTSD.  For 
example, he has reported that a friend of his was killed 
when his truck struck a landmine.  He described the 
appearance of the truck as being like a "salt and pepper 
top" after the accident.  In a statement submitted in 
October 1995, the veteran indicated that he believed that 
he had a photograph of the truck, which he would try to 
find.  The veteran has also reported that he was involved 
in mortar attacks and firefights while in Vietnam.  He 
noted that these attacks occurred at their base camp at Cu 
Chi, as well as when he was away from base.

In general, under pertinent law and VA regulations, 
service connection may be granted if the evidence 
establishes that the veteran's claimed disability (in this 
case, a psychiatric disorder) was incurred in service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Notwithstanding 
the lack of a diagnosis of a psychiatric disorder during 
service, service connection may still be granted if all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West Supp. 2002); 38 C.F.R. § 3.303(d) 
(2001); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

With specific reference to PTSD, establishing service 
connection for PTSD requires:  (1) a current medical 
diagnosis of PTSD; (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (2001); Anglin v. 
West, 11 Vet. App. 361, 367 (1998); Gaines v. West, 11 
Vet. App. 353, 357 (1998), Cohen v. Brown, 10 Vet. App. 
128, 138 (1997); Suozzi v. Brown, 10 Vet. App. 307 (1997).  
The diagnosis of PTSD must comply with the criteria set 
forth in DSM-IV.  See generally Cohen v. Brown, supra; 
38 C.F.R. § 4.125 (2001).  The evidence required to 
support the occurrence of an in-service stressor varies 
"depending on whether or not the veteran was 'engaged in 
combat with the enemy'. . . .  Where . . . VA determines 
that the veteran did not engage in combat with the enemy . 
. . the veteran's lay testimony, by itself, will not be 
enough to establish the occurrence of the alleged 
stressor."  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
The requisite additional evidence may be obtained from 
sources other than the veteran's service medical records.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), aff'd, 
124 F.3d 228 (Fed. Cir. 1997) (table); see also Dizoglio 
v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. Brown, 
6 Vet. App. 283 (1994); Zaryck, supra, at 98.

Prior to March 7, 1997, governing regulations provided 
that service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
in-service stressor.  If the claimed stressor was related 
to combat, service department evidence that the veteran 
engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation would be accepted, in the absence of evidence to 
the contrary, as conclusive evidence of the claimed in-
service stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f) (1996).

However, on June 18, 1999, and retroactive to March 7, 
1997, that regulation was amended to read as follows:

Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter, a link, 
established by medical evidence, between current 
symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service 
stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is 
consistent with the circumstances, conditions, 
and hardships of the veteran's service, the 
veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  
If the evidence establishes that the veteran was 
a prisoner-of-war under the provisions of Sec. 
3.1(y) of this part and the claimed stressor is 
related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to 
the contrary, and provided that the claimed 
stressor is consistent with the circumstances, 
conditions and hardships of the veteran's 
service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-
service stressor. 

38 U.S.C.A. § 1154(b); 64 Fed. Reg. 32,807 (June 18, 
1999), codified at 38 C.F.R. § 3.304(f) (effective March 
7, 1997).

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the 
veteran applies unless Congress provided otherwise or 
permitted the VA Secretary to do otherwise and the 
Secretary did so.  While, in Rhodan v. West, 12 Vet. App. 
55 (1998), the Court stated that a liberalizing regulation 
cannot be applied retroactively under Karnas unless the 
regulation contains language that permits it to be so 
applied, the veteran does get the benefit of having both 
the old regulation and the new regulation considered for 
the period after the change was made.  See VAOPGCPREC 3-00 
(Apr. 10, 2000); Rhodan v. West, supra, appeal dismissed, 
No. 99-7041 (Fed. Cir. Oct. 28, 1999).

Notwithstanding the above, in considering the veteran's 
claim of entitlement to service connection for PTSD 
received in 1995, the Board will apply the version of the 
regulation most favorable to him. 

38 U.S.C.A. § 1154(b) provides that, with respect to 
combat veterans, "[t]he Secretary shall accept as 
sufficient proof of service-connection [of a claimed 
injury or disease] satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions 
and hardships of such service, notwithstanding the fact 
that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall 
resolve every reasonable doubt in favor of the veteran.  
Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the 
contrary."  See also 38 C.F.R. § 3.304(d) (2001).

If there is no verified combat experience, or if there is 
a determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must 
be independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressor.  
Doran, 6 Vet. App. at 288-89 (1994).  The veteran's 
testimony by itself cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio, 9 Vet. 
App. at 166 (1996).  Further, an opinion by a mental 
health professional based upon a post-service examination 
of the veteran cannot be used to establish the occurrence 
of a stressor.  Moreau v. Brown, 9 Vet. App. at 395-96 
(1996); Cohen v. Brown, 10 Vet. App. 128 (1997).

In September 1998, the Board remanded this case so that 
further effort could be made to verify the veteran's 
alleged in-service stressors.  At that time, the Board 
concluded that the evidence did not establish that the 
veteran was exposed to combat while in Vietnam.  Although 
his military occupational specialty was recorded as 
"combat construction specialist" and "pioneer", the record 
reflects that his primary duties were that of a truck 
driver.  The Board noted that the veteran had not received 
any awards or decorations indicative of combat, and that 
there was no other corroborative evidence of record 
supporting his contention that he had been exposed to 
combat in service.  Thus, we determined that additional 
evidentiary development was required in order to verify 
his alleged in-service stressors.  See Doran, supra.

While this case was in remand status, the veteran 
submitted several documents to the RO in support of his 
claim.  The Board notes that one such document was a Daily 
Staff Journal of the 79th Engineer Group.  This document 
reflects that, on September 3, 1966, a five-ton tractor, 
or "low bed rig", from Company A of the 588th Engineer 
Battalion was seriously damaged by a command detonated 
mine while near Tay Ninh.  The document also reflects that 
one soldier was killed as a result of this mine explosion 
and that another was wounded.  The veteran also submitted 
a personnel record for Company A of the 588th Engineer 
Battalion, which records the death of a soldier due to 
shrapnel wounds on September 3, 1966, and the injuries of 
another soldier due to similar wounds on that same date.  
With these documents, the veteran also submitted a color 
photograph, which he identified as being of the truck that 
struck the mine on September 3, 1966.  In an attached 
statement, the veteran explained that this evidence was 
being submitted to substantiate his stressor of seeing the 
truck that had struck a landmine on that date.  He noted 
that one passenger had been killed and another injured, 
and that he was one of the first people to arrive on the 
scene after the accident.

The Board believes that the aforementioned evidence is 
sufficient to corroborate the veteran's report of having 
come upon a truck shortly after it had struck a landmine, 
and of that accident having involved the death of another 
member of his company.  Although we recognize that this 
evidence may not establish with absolute certainty that 
the veteran was present on the scene of the accident, the 
Board believes that such a degree of corroboration is not 
necessary.  In this regard, we note the recent case of 
Pentecost v. Principi, 16 Vet. App. 124 (2001), in which 
the Court held that unit records showing that a base had 
been under rocket attack while the veteran was stationed 
there were sufficient to corroborate the veteran's account 
of having come under enemy fire.  In that case, the 
veteran reported that the attacks had occurred at his 
military base, and the appropriate military authority 
subsequently verified that attacks had indeed occurred at 
his military base during the period in which the veteran 
was stationed there.  As in Pentecost, the veteran in the 
present case has submitted evidence showing that members 
of his company were involved in the reported incident, and 
it appears that it did occur at a time while the veteran 
was stationed in Vietnam.  Moreover, the veteran's 
presence at the reported incident would be consistent with 
his duties as a truck driver.  For these reasons, the 
Board finds that there is credible supporting evidence 
that the claimed in-service stressor actually occurred.  

Furthermore, the Board notes that the veteran has reported 
that he witnessed incoming mortar fire while on active 
duty in Vietnam.  Of record is an Operational Report for 
the 588th Engineer Battalion, which reveals that the Cu Chi 
Base Camp came under mortar attack in July 1966.  The 
Board notes that the veteran was assigned to the 588th 
Engineer Battalion at that time.  Although the Operational 
Report also indicates that no rounds fell in the area of 
the 588th Engineer Battalion, the Board believes that these 
facts nevertheless establish the possibility that the 
veteran was at least in close proximity to the mortar 
attack recorded on that date.  Therefore, in light of the 
substantial similarities between these facts and the facts 
in Pentecost, the Board concludes that this Operational 
Report is sufficient to corroborate that the veteran was 
present during at least mortar attack while in Vietnam.

In short, for the reasons and bases set forth above, the 
Board finds that there is credible supporting evidence 
that at least two of the veteran's claimed in-service 
stressors actually occurred.  Specifically, the Board 
finds that the evidence establishes that he came under 
mortar fire on at least one occasion in Vietnam, and that 
he also witnessed the aftermath of an accident in which a 
truck was struck by a landmine, and in which one soldier 
in his company was killed and another injured.  Thus, we 
conclude that he has satisfied the second element in a 
claim for PTSD.  See 38 C.F.R. § 3.304(f).

With regard to the first and third elements in a claim for 
PTSD, the Board finds that there is a conclusive diagnosis 
of PTSD of record, which has been specifically related to 
the aforementioned in-service stressors.  Specifically, 
the Board notes the report of the veteran's October 1996 
VA examination, in which the examiner noted that a 
diagnosis of PTSD was appropriate.  In his report, the 
examiner based this diagnosis on the veteran's service as 
a truck driver during service and upon his having come 
under attack in service.  Thus, the Board finds that the 
first and third elements of PTSD, a current medical 
diagnosis of PTSD and medical evidence of a causal nexus 
between current symptomatology and the specific claimed 
in-service stressors, have been met.

The Board is cognizant that the October 1996 VA examiner 
appears to have considered the veteran's alleged 
involvement in other stressful events, which are not 
verified by the record, in determining that the veteran 
has PTSD due to his military service.  However, having 
resolved reasonable doubt in favor of the veteran, the 
Board believes that the October 1996 VA examiner appears 
to have referred to the in-service stressors which have 
been verified, as discussed above, with sufficient 
specificity so as to support a finding that service 
connection for PTSD is warranted.

In summary, having resolved reasonable doubt in favor of 
the veteran, the Board finds that there is competent 
evidence of a current diagnosis of PTSD, credible 
supporting evidence that claimed in-service stressors 
actually occurred, and probative medical evidence of a 
causal nexus between current symptomatology and the 
specific claimed in-service stressors.  See Cohen, 10 Vet. 
App. at 138. Therefore, the Board concludes that the 
evidence supports a grant of service connection for PTSD, 
and the benefit sought on appeal is granted.


ORDER

Entitlement to service connection for PTSD is granted.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

